Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1,3-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merrill et al (US2016/0037618) (brackets PTO).
Merrill discloses except where emphasized for claim 1: 1. (Currently Amended) A nozzle (2)[20] for a plasma torch head[abstract], laser cutting head or plasma laser cutting head[abstract,fig 3], comprising- a body [22]with a longitudinal axis M[25], a front end ,[distal] a rear end [proximal at 39]and a nozzle opening [39] at said front end, wherein said nozzle opening at said front end, as viewed from said front end, comprises at least the following portions in a longitudinal sectional view: a first portion Al [L3 oblique or parabolic curve of a conical surface]which extends along said longitudinal axis M and which narrows in the direction of said rear end and which has an inner surface and a body edge at said front end 172° to 180°[¶23L.sub.2B substantially comprises a sloped line that generally forms a conical section], and narrows in the direction of said rear end 172° to 180°[L2B,L2A], in the direction of said rear end 

Merrill differs in that a recited numerical range from 172°-180° is not taught.
Merrill teaches conventional transformation that widens, narrows or is parallel to a longitudinal axis at a small angle in a rear direction having a smooth transition and no new or unexpected results are seen to be achieved thereby and such configuration involves routine experimentation and optimization. Merrill teaches that angles used in configurations can be optimized and used to reduce turbulence and recirculation zones in ¶¶26-28, 30-31. CAD programs are used in designing curves for intersections sharing common tangent direction at joints(¶26). Merrill teaches that such angles are a result effective variable, a variable which achieves a recognized result as noted. 
                       
    PNG
    media_image1.png
    497
    430
    media_image1.png
    Greyscale


There would be a reasonable expectation of success by Merrill because the profile tracks that of the claim recitations. 

	The advantage is a nozzle configuration that can address undesirable turbulence and 
recirculation zones without added complexities of design and manufacture.
Angles used in nozzle configurations are recognized in the prior art to be a result effective variable. Such a variable can be  optimized to avoid undesirable turbulence and recirculation zones.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to configure angles of nozzle portions to avoid turbulence and recirculation zones in a nozzle and optimize such angles for that result as taught by Merrill for the stated advantage. 
Applicant has not disclosed that the range 172°-180° provides an advantage, is used for a particular purpose, or solves a stated problem.  
One of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the configuration of L3, L2C, L2B, L2A and L1 as shown for example in figure 3 because Merrill’s nozzle configuration can address undesirable turbulence and recirculation zones without added complexities of design and manufacture.

3. (Currently Amended) The nozzle (-2) of claim 1 further comprising, as viewed from said front end 
4. (Currently Amended) The nozzle of claim 3 wherein said inner surface of said third portion A5 has at least one region which widens along said longitudinal axis M in the direction of said rear end and whose inner surface and said longitudinal axis M enclose an angle [delta] in a range from 30° to 90°.  [L2B-L2A has a profile shape od radial curve, circular curve of an elliptical cross section,fig 3] See the rejection of claim 1. The range is implicit from the teachings and fig 3.
5. (Currently Amended) The nozzle of claim 3 , further comprising, as viewed from said front end 
In figure 3, L2 B and L2A have shapes teaching angular relationship between virtual connecting line V4 located between the body edge at the transition from L2C to L2B which corresponds to a body edge at transition from second portion A3 to third portion A5 and the body inner edge at the transition from L2A to first section L1 corresponding to the body inner edge at the transition from the third portion A5 to the fourth portion A7 and the central axis 25. This shows an angular relationship between the inner surfaces of the system L2 B and L2 a and the central axis 25. The greater the angle of the nozzle area narrowing section, the larger and impact force of plasma jet.
6. (Currently Amended) The nozzle of claim 3, further comprising, as viewed from said front end 
7. (Currently Amended) The nozzle of claim 1 further comprising 
8. (Currently Amended) The nozzle of claim 1 further comprising said second portion A3 narrows or widens in any one of conical fashion, convex fashion, concave fashion, continuous fashion, discontinuous fashion, stepped fashion, or perpendicularly with respect to the longitudinal axis M. See figure 3 perpendicular profile. See the rejection of claim 1 as continuous or discontinuous profiles which are conventional in the art. 
9. (Currently Amended) The nozzle of claim 1 further comprising said third portion A5 widens in any one of conical fashion, convex fashion, concave fashion, continuous fashion, discontinuous fashion, stepped fashion, or perpendicularly with respect to the longitudinal axis M.  See figure 3 widening profile. See the rejection of claim 1 as continuous or discontinuous profiles which are conventional in the art.
10. (Currently Amended) The nozzle of claim 5 further comprising said fourth portion A7 narrows or widens in any one of conical fashion, convex fashion, concave fashion, continuous fashion, discontinuous fashion, stepped fashion, or perpendicularly with respect to the longitudinal axis M. [fig 3, L2A,L1] 
11. (Currently Amended) The nozzle of claim 1 further comprising said first portion Al and said second portion A3 directly follow one another. [fig 3] 
12. (Currently Amended) The nozzle of claim 1 further comprising said second portion A3 and said third portion A5 directly follow one another. [fig 3] 
13. (Currently Amended) The nozzle of claim 5 further comprising said third portion A5 and said fourth portion A7 directly follow one another. [fig 3] 
14. (Currently Amended) The nozzle of claim 1 further comprising said first portion Al, said second portion A3, and said third portion A5 directly follow one another. [fig 3] 
15. (Currently Amended) The nozzle of claim 5 further comprising said second portion A3, said third portion A5, and said fourth portion A7 directly follow one another. [fig 3] 
16. (Currently Amended) The nozzle of claim 5 further comprising said first portion Al, said second portion A3, said third portion A5, and said fourth portion A7 directly follow one another.  [fig 3]
17. (Currently Amended) The nozzle of claim 1 further comprising a largest cross-sectional area A10 of said first portion Al, and/or a largest cross-sectional area A10 of said nozzle opening situated directly at said front end of said nozzle opening, are in the range of 1.7 to 4.0 times larger, than a smallest cross-sectional area A30, A31 of said second portion A3 and/or a smallest cross-sectional area A30, A31 of said nozzle opening.  [fig 3] 
The advantage is a nozzle configuration that can address undesirable turbulence and recirculation zones without added complexities of design and manufacture.
Angles and cross -sectional area used in nozzle configurations are recognized in the prior art to be result effective variables. Such a variables can be  optimized to avoid undesirable turbulence and recirculation zones.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to configure cross sectional area of nozzles to avoid turbulence and recirculation zones in a nozzle and optimize such angles for that result as taught by Merrill for the stated advantage. 
Applicant has not disclosed that the range of cross sectional area provides an advantage, is used for a particular purpose, or solves a stated problem.  
One of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the configuration of L3, L2C, L2B, L2A and L1 as shown for example in figure 3 because Merrill’s nozzle configuration can address undesirable turbulence and recirculation zones without added complexities of design and manufacture. 
18. (Currently Amended) The nozzle of claim 1 further comprising a largest diameter D1 of said first portion Al, and/or a largest diameter D1 of said nozzle opening situated directly at said front end of said nozzle opening, are in the range of 1.3 to 2.1 times larger, than a smallest diameter D3 of said second portion A3 and/or a smallest diameter D3 of said nozzle opening.[fig 3]  
The advantage is a nozzle configuration that can address undesirable turbulence and recirculation zones without added complexities of design and manufacture.
Angles and diameters for nozzle openings used in nozzle configurations are recognized in the prior art to be result effective variables. Such a variables can be  optimized to avoid undesirable turbulence and recirculation zones.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to configure diameters of nozzle openings to avoid turbulence and recirculation zones in a nozzle and optimize such diameters for that result as taught by Merrill for the stated advantage. 
Applicant has not disclosed that the range for diameters provides an advantage, is used for a particular purpose, or solves a stated problem.  
One of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the configuration of L3, L2C, L2B, L2A and L1 as shown for example in figure 3 because Merrill’s nozzle configuration can address undesirable turbulence and recirculation zones without added complexities of design and manufacture. 
19. (Currently Amended) The nozzle of claim 1 further comprising a largest diameter D1 of said first portion Al, and/or a largest diameter D1 of said nozzle opening situated directly at said front end of said nozzle opening, are in the range of 0.5 mm to 1.2 mm larger than a smallest diameter D3 of said second portion A3 and/or a smallest diameter D3 of said nozzle opening. [fig 3]  
The advantage is a nozzle configuration that can address undesirable turbulence and recirculation zones without added complexities of design and manufacture.
Angles and diameters for nozzle openings used in nozzle configurations are recognized in the prior art to be result effective variables. Such a variables can be  optimized to avoid undesirable turbulence and recirculation zones.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to configure diameters of nozzle openings to avoid turbulence and recirculation zones in a nozzle and optimize such diameters for that result as taught by Merrill for the stated advantage. 
Applicant has not disclosed that the range for diameters provides an advantage, is used for a particular purpose, or solves a stated problem.  
One of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the configuration of L3, L2C, L2B, L2A and L1 as shown for example in figure 3 because Merrill’s nozzle configuration can address undesirable turbulence and recirculation zones without added complexities of design and manufacture. 
20. (Currently Amended) The nozzle of claim 1 further comprising the quotient L1/L3 of a length L1, extending along said longitudinal axis M, of said first portion Al and of a length L3, extending along said longitudinal axis M, of said second portion A3 is between 0.5 to 1.2.  [fig 3]  The advantage is a nozzle configuration that can address undesirable turbulence and recirculation zones without added complexities of design and manufacture.
Angles, diameters and length for nozzle openings used in nozzle configurations are recognized in the prior art to be result effective variables. Such a variables can be  optimized to avoid undesirable turbulence and recirculation zones.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to configure length of nozzle openings to avoid turbulence and recirculation zones in a nozzle and optimize such lengths for that result as taught by Merrill for the stated advantage. 
Applicant has not disclosed that the range for quotient of length provides an advantage, is used for a particular purpose, or solves a stated problem.  
One of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the configuration of L3, L2C, L2B, L2A and L1 as shown for example in figure 3 because Merrill’s nozzle configuration can address undesirable turbulence and recirculation zones without added complexities of design and manufacture. 
21. (Currently Amended) The nozzle of claim 1 further comprising the quotient L5/L1 of a length L5, extending along said longitudinal axis M, of said third portion A3 and of a length L1, extending along said longitudinal axis M, of said first portion Al is less than or equal to 1.5. [fig 3]  
The advantage is a nozzle configuration that can address undesirable turbulence and recirculation zones without added complexities of design and manufacture.
Angles, diameters and quotient of length for nozzle openings used in nozzle configurations are recognized in the prior art to be result effective variables. Such a variables can be  optimized to avoid undesirable turbulence and recirculation zones.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to configure quotient of length of nozzle openings to avoid turbulence and recirculation zones in a nozzle and optimize such lengths for that result as taught by Merrill for the stated advantage. 
Applicant has not disclosed that the range for quotient of length provides an advantage, is used for a particular purpose, or solves a stated problem.  
One of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the configuration of L3, L2C, L2B, L2A and L1 as shown for example in figure 3 because Merrill’s nozzle configuration can address undesirable turbulence and recirculation zones without added complexities of design and manufacture. 
22. (Currently Amended) The nozzle of claim 1 further comprising the quotient L5/L3 of a length L5, extending along said longitudinal axis M, of said third portion A3 and of a length L3, extending along said longitudinal axis, of said second portion A3 is less than or equal to 1.25. [fig 3]  
The advantage is a nozzle configuration that can address undesirable turbulence and recirculation zones without added complexities of design and manufacture.
Angles, diameters and quotient of length for nozzle openings used in nozzle configurations are recognized in the prior art to be result effective variables. Such a variables can be  optimized to avoid undesirable turbulence and recirculation zones.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to configure quotient of length of nozzle openings to avoid turbulence and recirculation zones in a nozzle and optimize such lengths for that result as taught by Merrill for the stated advantage. 
Applicant has not disclosed that the range for quotient of length provides an advantage, is used for a particular purpose, or solves a stated problem.  
One of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the configuration of L3, L2C, L2B, L2A and L1 as shown for example in figure 3 because Merrill’s nozzle configuration can address undesirable turbulence and recirculation zones without added complexities of design and manufacture. 
23. (Currently Amended) The nozzle of claim 1 further comprising for the lengths of said first portion Al, said second portion A3, said third portion A5, the following applies: L1 <= 2 mm, L3 <= 3 mm, and L5 <= 2 mm. [fig 3]  
The advantage is a nozzle configuration that can address undesirable turbulence and recirculation zones without added complexities of design and manufacture.
Angles, diameters and length for nozzle openings used in nozzle configurations are recognized in the prior art to be result effective variables. Such a variables can be  optimized to avoid undesirable turbulence and recirculation zones.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to configure length of nozzle openings to avoid turbulence and recirculation zones in a nozzle and optimize such lengths for that result as taught by Merrill for the stated advantage. 
Applicant has not disclosed that the range for lengths provides an advantage, is used for a particular purpose, or solves a stated problem.  
One of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the configuration of L3, L2C, L2B, L2A and L1 as shown for example in figure 3 because Merrill’s nozzle configuration can address undesirable turbulence and recirculation zones without added complexities of design and manufacture. 
24. (Currently Amended) The nozzle of claim 1 further comprising for the lengths of said fourth portion A7, L7 <= 3 mm.  [fig 3] 
 The advantage is a nozzle configuration that can address undesirable turbulence and recirculation zones without added complexities of design and manufacture.
Angles, diameters and length for nozzle openings used in nozzle configurations are recognized in the prior art to be result effective variables. Such a variables can be  optimized to avoid undesirable turbulence and recirculation zones.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to configure length of nozzle openings to avoid turbulence and recirculation zones in a nozzle and optimize such lengths for that result as taught by Merrill for the stated advantage. 
Applicant has not disclosed that the range for length provides an advantage, is used for a particular purpose, or solves a stated problem.  
One of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the configuration of L3, L2C, L2B, L2A and L1 as shown for example in figure 3 because Merrill’s nozzle configuration can address undesirable turbulence and recirculation zones without added complexities of design and manufacture. 
25. (Currently Amended) The nozzle of claim 1 further comprising the quotient L3/D3 of the length L3, extending along said longitudinal axis M, of said second portion A3 and of the diameter D3 of said second portion A3 is between 0.6 and 1.7 . [fig 3]  
The advantage is a nozzle configuration that can address undesirable turbulence and recirculation zones without added complexities of design and manufacture.
Angles, diameters and quotient of length for nozzle openings used in nozzle configurations are recognized in the prior art to be result effective variables. Such a variables can be  optimized to avoid undesirable turbulence and recirculation zones.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to configure quotient of length of nozzle openings to avoid turbulence and recirculation zones in a nozzle and optimize such lengths for that result as taught by Merrill for the stated advantage. 
Applicant has not disclosed that the range for quotient of length provides an advantage, is used for a particular purpose, or solves a stated problem.  
One of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the configuration of L3, L2C, L2B, L2A and L1 as shown for example in figure 3 because Merrill’s nozzle configuration can address undesirable turbulence and recirculation zones without added complexities of design and manufacture. 
26. (Currently Amended) The nozzle of claim 5 further comprising a largest diameter D7 of said fourth portion A7 is at least equal to, and at most twice as large as, the largest diameter D1 of said first portion Al and/or a or the largest diameter D1 of said nozzle opening situated directly at said front end of said nozzle opening.  [fig 3]  
The advantage is a nozzle configuration that can address undesirable turbulence and recirculation zones without added complexities of design and manufacture.
Angles, diameters and length for nozzle openings used in nozzle configurations are recognized in the prior art to be result effective variables. Such a variables can be  optimized to avoid undesirable turbulence and recirculation zones.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to configure diameter of nozzle openings to avoid turbulence and recirculation zones in a nozzle and optimize such diameters for that result as taught by Merrill for the stated advantage. 
Applicant has not disclosed that the range for diameters provides an advantage, is used for a particular purpose, or solves a stated problem.  
One of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the configuration of L3, L2C, L2B, L2A and L1 as shown for example in figure 3 because Merrill’s nozzle configuration can address undesirable turbulence and recirculation zones without added complexities of design and manufacture. 
27. (Currently Amended) The nozzle of claim 1 further comprising a volume V10 formed by the inner surface(s) of said first portion Al is 1.3 to 2.2 times larger than a volume V30 formed by the inner surface of said second portion A3.  [fig 3]  
The advantage is a nozzle configuration that can address undesirable turbulence and recirculation zones without added complexities of design and manufacture.
Angles, diameters and volume for nozzle openings used in nozzle configurations are recognized in the prior art to be result effective variables. Such a variables can be  optimized to avoid undesirable turbulence and recirculation zones.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to configure volume of nozzle openings to avoid turbulence and recirculation zones in a nozzle and optimize such lengths for that result as taught by Merrill for the stated advantage. 
Applicant has not disclosed that the range for volumes provides an advantage, is used for a particular purpose, or solves a stated problem.  
One of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the configuration of L3, L2C, L2B, L2A and L1 as shown for example in figure 3 because Merrill’s nozzle configuration can address undesirable turbulence and recirculation zones without added complexities of design and manufacture. 
28. (Currently Amended) The nozzle of claim 1 further comprising at the transition from said first portion Al to said second portion A3, the diameter D3 of said second portion A3 is between 0.2 mm and 0.6 mm smaller than the diameter D2 and/or the smallest diameter D2 of said first portion Al. [fig 3]  
The advantage is a nozzle configuration that can address undesirable turbulence and recirculation zones without added complexities of design and manufacture.
Angles, diameters and volume for nozzle openings used in nozzle configurations are recognized in the prior art to be result effective variables. Such a variables can be  optimized to avoid undesirable turbulence and recirculation zones.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to configure diameters of nozzle openings to avoid turbulence and recirculation zones in a nozzle and optimize such diameters for that result as taught by Merrill for the stated advantage. 
Applicant has not disclosed that the range for diameters provides an advantage, is used for a particular purpose, or solves a stated problem.  
One of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the configuration of L3, L2C, L2B, L2A and L1 as shown for example in figure 3 because Merrill’s nozzle configuration can address undesirable turbulence and recirculation zones without added complexities of design and manufacture.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merrill et al (US2016/0037618) (brackets PTO, parenthesis applicant) in view of Delzenne (US 5736708).

2. (Currently Amended) The nozzle (2) of  claim 1, further comprising, at the transition or before or immediately before the transition from said first portion Al to said second portion A3, there is situated at least one further inner surface which extends at an angle [beta] with respect to said longitudinal axis M in a range from 45° to 120°.  
The claim differs in the beta range.
Delzenne teaches such a configuration as “section 44 of progressively increasing cross section in the direction of flow of the plasma jet. This flared outlet section has the shape of a Laval nozzle so as progressively to bring the plasma jet to atmospheric pressure whilst accelerating it to bring its speed to supersonic speed. Moreover, the profile of the Laval nozzle permits at the outlet of the ejection conduit obtaining parallel gaseous flow lines and speeds substantially identical at all points of the transverse cross section of the jet.
 So as to facilitate the production of the Laval nozzle, machining can be effected from a similar profile using for example cylinders, arcs of circles and conic sections connected to each other.
 Such an ejection conduit 22 permits avoiding the deposit of particles extracted from the electrode in the inlet section 40. Moreover, the intermediate section 42 for laminating the plasma jet permits stabilizing the latter by establishment of a laminar regime.”
                                               
The advantage is stabilization of the plasma jet.
The reference is in the same field of endeavor and reasonably pertinent to the problem of the claimed invention.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify if necessary Merrill with a configuration as taught by Delzenne for stabilization of a plasma jet. See the rejection of claim 1. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Namburu (US 2015/0245459) fig 8:    
    PNG
    media_image2.png
    477
    421
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK F CALVETTI whose telephone number is (571)272-5501. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK F CALVETTI/Examiner, Art Unit 3761                       

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761